 1 KATHLEEN BLISS, ESQ.
   Nevada Bar No. 7606
 2 kb@kathleenblisslaw.com
   KATHLEEN BLISS LAW PLLC
 3 1070 West Horizon Ridge Pkwy., Suite 202
   Henderson, Nevada 89012
 4 Telephone: (702) 463-9074

 5 Attorney for Ronald DeFusco

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                           Case No. 2:15-cr-00286-RFB-VCF

12                 Plaintiff,                          STIPULATION TO MODIFICATIONS OF
                                                       CONDITIONS OF PRETRIAL RELEASE
13          v.

14 PIERRE FRANCO-RAMOS,                                (EXPEDITED RELIEF REQUESTED)
   VICTOR VAZQUEZ,
15 ANDRE JACKSON,
   RONALD DEFUSCO, and
16 DANNY GOODMAN

17                 Defendants.

18

19          Defendant, Ronald DeFusco, by and through his Counsel of record, Kathleen Bliss Law

20 PLLC, and the United States of America, by Daniel Schiess, Assistant United States Attorney,

21 hereby submit this Stipulation to modification of Mr. DeFusco’s conditions of pre-trial release,

22 which would allow Mr. DeFusco to (1) travel to any state within the continental United States

23 provided that Mr. DeFusco notify his Pretrial Services Officer, seven (7) days in advance of travel,

24 and (2) remove the requirement that Mr. DeFusco undergo any drug testing. Counsel for Mr.

25 DeFusco and the United States further stipulate to a temporary modification releasing Mr.

26 DeFusco’s passport to enable him to obtain an updated driver’s license in compliance with the

27 REAL ID Act. All other conditions of pre-trial release would remain the same.

28

                                                Page 1 of 2
 1          Counsel for the United States has conferred with Mr. DeFusco’s Pretrial Services Officer,

 2 Ronald Pease, who does not oppose these modifications.

 3          Dated this 5th day of October 2018.

 4

 5

 6
                                               By:          /s/ Kathleen Bliss
 7                                                   Kathleen Bliss, Esq.
                                                     Attorney for Ronald DeFusco
 8

 9
10

11                                             By:          /s/ Daniel Schiess
12                                                   Daniel Schiess
                                                     Attorney for the United States
13

14          Based on the foregoing Stipulation of the parties, and good cause appearing, it is hereby
15 ORDERED that:

16          Defendant Ronald DeFusco’s conditions of pretrial release are modified as follows: (1) Mr.
17 DeFusco may travel to any state within the continental United States provided that he notify his

18 Pretrial Services Officer seven (7) days in advance of travel; (2) Mr. DeFusco is no longer

19 required to undergo any drug testing; and (3) Mr. DeFusco’s passport will be released to him on a

20 temporary basis for the limited purpose of obtaining an updated driver’s license in compliance

21 with the REAL ID Act. Once Mr. DeFusco has obtained an updated driver’s license, he will

22 surrender his passport to Ronald Pease with Pretrial Services.

23          IT IS SO ORDERED.
24

25
           October 8, 2018
26 DATED: _________________________
                                                     RICHARD F. BOULWARE, II
27                                                   UNITED STATES DISTRICT JUDGE
28

                                                  Page 2 of 2
